IN THE UNITED STATES COURT OF APPEALS
                FOR THE FIFTH CIRCUIT
                             _____________________

                                 No. 14-10846
                             _____________________

UNITED STATES OF AMERICA,

                                                        Plaintiff  Appellee

v.

DAVID HEREDIA-HOLGUIN,

                                                        Defendant  Appellant
                          __________________________

             Appeal from the United States District Court for the
                     Northern District of Texas, Lubbock
                        __________________________

                ON PETITION FOR REHEARING EN BANC
              (Opinion June 16, 2015, 5 Cir., 2015, 789 F.3d 625)

Before STEWART, Chief Judge, JOLLY, DAVIS, JONES, SMITH, DENNIS,
CLEMENT, PRADO, OWEN, ELROD, SOUTHWICK, HAYNES, GRAVES,
HIGGINSON and COSTA, Circuit Judges.

BY THE COURT:

      A member of the court having requested a poll on the petition for
rehearing en banc, and a majority of the circuit judges in regular active
service and not disqualified having voted in favor,
      It is ordered that this cause shall be reheard by the court en banc
without oral argument on a date hereafter to be fixed. The Clerk will
specify a briefing schedule for the filing of supplemental briefs.